0024Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2019
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Maeda et al. 20010026901.
Maeda et al. 20010026901 teaches in example 33 a composition including 2g of  the polymer of example 18 (see structure below, MW 8600), 0.3g the polyhydric triol of example 28(see structure below), 0.04 g of a photoacid generator (triphenylsulfonium triflate) and ethyl acetate as the solvent. This is coated on a silicon substrate, dried, exposed using a photomask and ArF exposure source, baked at 130 degrees C for 60 second and developed using TMAH (as in example 32).  A similar example using tricyclodecanedimethanol as the polyhydric alcohol  [0084,0094,0111-0123].  
    PNG
    media_image1.png
    180
    376
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    93
    155
    media_image2.png
    Greyscale

The use of various polyhydric alcohols including ethylene glycol, glycerol, 1,2-butanediol, 1,3-butanediol, 1,4-butanediol, 2,3-butanediol, 1,2,4-butanetriol, 1,2-pentanediol, 1,4-pentanediol, 1,5-pentanediol, 2,4-pentanediol, 1,2-hexanediol, 1,5-hexanediol, 1,6-hexanediol, 2,5-hexanediol, 1,2-cyclohexanediol, 1,3-cyclohexanediol, 1,4-cyclohexanediol, 1,2-cyclohexanedimethanol, 1,4-cyclohexanedimethanol- , 1,3,5-cyclohexanetrimethanol, 1,2-cyclopentanediol, 1,3-cyclopentanediol, 1,2-cyclooctanediol, 1,5-cyclooctanediol, tricyclodecanedimethanol, 2,3-norbornanediol, 2(3)-hydroxy-5,6-bis(hydroxymethyl)norbornane, 2,3-dihydroxy-5(6)-hydroxymethylnorbornane, 1,4-anhydroerythritol, L-arabinose, L-arabitol, D-cellobiose, cellulose, 1,5-decalindiol, glucose, galactose, lactose, maltose, mannose, mannitol and tris(2-hydroxyethyl) isocyanurate.  These can be added in amounts of 1-40 parts by weight with a preference for 5-30 wt% [0046]. 
Claims 1-4,8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. 20010026901. 
It would have been obvious to modify example 33 by replacing the polyhydric alcohol with ethylene glycol, glycerol, 1,2-butanediol, 1,3-butanediol, 1,4-butanediol, 2,3-butanediol, 1,2,4-butanetriol, 1,2-pentanediol, 1,4-pentanediol, 1,5-pentanediol, 2,4-pentanediol, 1,2-hexanediol, 1,5-hexanediol, 1,6-hexanediol, 2,5-hexanediol, 1,2-cyclohexanediol, 1,3-cyclohexanediol, 1,4-cyclohexanediol, 1,2-cyclohexanedimethanol, 1,4-cyclohexanedimethanol- , 1,3,5-cyclohexanetrimethanol, 1,2-cyclopentanediol, 1,3-cyclopentanediol, 1,2-cyclooctanediol, 1,5-cyclooctanediol, tricyclodecanedimethanol, 2,3-norbornanediol, 2(3)-hydroxy-5,6-bis(hydroxymethyl)norbornane, 2,3-dihydroxy-5(6)-hydroxymethylnorbornane, 1,4-anhydroerythritol, L-arabinose, L-arabitol, D-cellobiose, cellulose, 1,5-decalindiol, glucose, galactose, lactose, maltose, mannose, mannitol and tris(2-hydroxyethyl) isocyanurate  or reduce the polyhydric alcohol content to 1-10 wt% with a reasonable expectation of  forming a useful resist based upon the cited portions of the disclosure. 
Claims 1-4,7-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Maeda et al. 6106998.
Maeda et al. 6106998 teaches in example 7 a composition including 2g of  the polymer 1 (see structure below, MW 8600), 0.2g the polyhydric triol of example 17 (see structure below), 0.04 g of a photoacid generator (triphenylsulfonium triflate), 0,2 g of alicyclic epoxy  EHPE-3150 (diepoxide, MW 4000) and ethyl acetate as the solvent. This is coated on a silicon substrate, dried, exposed using a photomask and ArF exposure source, baked at 130 degrees C for 60 second and developed using TMAH (as in example 6) (.  A similar example using tricyclodecanedimethanol as the polyhydric alcohol  [12/25-34, 17/31-37, 20/60-21/60).  
    PNG
    media_image3.png
    119
    283
    media_image3.png
    Greyscale
 
    PNG
    media_image2.png
    93
    155
    media_image2.png
    Greyscale


Example 8 is similar (21/62-22/20). Useful polyfunctional epoxies include hydrogenated bisphenol A diglycidyl ether, ethylene glycol diglycidyl ether, diethylene glycol diglycidyl ether, propylene glycol diglycidyl ether, tripropylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, 1,6-hexanediol diglycidyl ether, glycerin diglycidyl ether, trimethylolpropane triglycidyl ether, 1,2-cyclohexanecarboxylic acid diglycidyl ether, 3,4-epoxycyclohexanecarboxylic acid, 3,4-epoxycyclohexylmethyl, tris(epoxypropyl)isocyanurate, 2-epoxyethylbicyclo[2.2]heptylglycidyl ether, heptyl glycidyl ether, ethylene glycol bis(2-epoxyethylbicyclo[2.2.]heptyl) ether, and bis(2-epoxyethylbicyclo[2.2.]heptyl) ether. The content of the polyfunctional epoxy compound is typically 0.5-40 parts by weight with respect to 100 parts by weight of the entirety of the components including the epoxy compound, preferably 1-30 parts by weight. Particularly, in the case in which the polymer represented by formula (1) is used, the content is preferably 1-20 parts by weight, whereas in the case in which the polymer represented by formula (2) is used, 5-30 parts by weight. The epoxy compound may be used singly or in combination of two or more species (11/3-25). The use of various polyhydric alcohols including ethylene glycol, glycerol, 1,2-butanediol, 1,3-butanediol, 1,4-butanediol, 2,3-butanediol, 1,2,4-butanetriol, 1,2-pentanediol, 1,4-pentanediol, 1,5-pentanediol, 2,4-pentanediol, 1,2-hexanediol, 1,5-hexanediol, 1,6-hexanediol, 2,5-hexanediol, 1,2-cyclohexanediol, 1,3-cyclohexanediol, 1,4-cyclohexanediol, 1,2-cyclohexanedimethanol, 1,4-cyclohexanedimethanol- , 1,3,5-cyclohexanetrimethanol, 1,2-cyclopentanediol, 1,3-cyclopentanediol, 1,2-cyclooctanediol, 1,5-cyclooctanediol, tricyclodecanedimethanol, 2,3-norbornanediol, 2(3)-hydroxy-5,6-bis(hydroxymethyl)norbornane, 2,3-dihydroxy-5(6)-hydroxymethylnorbornane, 1,4-anhydroerythritol, L-arabinose, L-arabitol, D-cellobiose, cellulose, 1,5-decalindiol, glucose, galactose, lactose, maltose, mannose, mannitol and tris(2-hydroxyethyl) isocyanurate.  These can be added in amounts of 1-40 parts by weight with a preference for 5-30 wt% (10/16-32).  

Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. 6106998. 
It would have been obvious to modify example 7 or  8 of  Maeda et al. 6106998 by replacing the polyhydric alcohol with ethylene glycol, glycerol, 1,2-butanediol, 1,3-butanediol, 1,4-butanediol, 2,3-butanediol, 1,2,4-butanetriol, 1,2-pentanediol, 1,4-pentanediol, 1,5-pentanediol, 2,4-pentanediol, 1,2-hexanediol, 1,5-hexanediol, 1,6-hexanediol, 2,5-hexanediol, 1,2-cyclohexanediol, 1,3-cyclohexanediol, 1,4-cyclohexanediol, 1,2-cyclohexanedimethanol, 1,4-cyclohexanedimethanol- , 1,3,5-cyclohexanetrimethanol, 1,2-cyclopentanediol, 1,3-cyclopentanediol, 1,2-cyclooctanediol, 1,5-cyclooctanediol, tricyclodecanedimethanol, 2,3-norbornanediol, 2(3)-hydroxy-5,6-bis(hydroxymethyl)norbornane, 2,3-dihydroxy-5(6)-hydroxymethylnorbornane, 1,4-anhydroerythritol, L-arabinose, L-arabitol, D-cellobiose, cellulose, 1,5-decalindiol, glucose, galactose, lactose, maltose, mannose, mannitol and tris(2-hydroxyethyl) isocyanurate, reducing the polyhydric alcohol content to 1-10 wt% and/or replacing the epoxy additive with any of the disclosed hydrogenated bisphenol A diglycidyl ether, ethylene glycol diglycidyl ether, diethylene glycol diglycidyl ether, propylene glycol diglycidyl ether, tripropylene glycol diglycidyl ether, neopentyl glycol diglycidyl ether, 1,6-hexanediol diglycidyl ether, glycerin diglycidyl ether, trimethylolpropane triglycidyl ether, 1,2-cyclohexanecarboxylic acid diglycidyl ether, 3,4-epoxycyclohexanecarboxylic acid, 3,4-epoxycyclohexylmethyl, tris(epoxypropyl)isocyanurate, 2-epoxyethylbicyclo[2.2]heptylglycidyl ether, heptyl glycidyl ether, ethylene glycol bis(2-epoxyethylbicyclo[2.2.]heptyl) ether, and bis(2-epoxyethylbicyclo[2.2.]heptyl) ether with a reasonable expectation of  forming a useful resist based upon the cited portion of the disclosure. 
Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. 6106998, in view of Lamanna et al. 20040087690. 
Lamanna et al. 20040087690 teaches photoacid curable compositions which can be used as resists [0025]. These include those reacting epoxies (table 3-6).  Useful photoacid curing epoxies are disclosed Particularly useful examples include cyclic ether monomers, including epoxide monomers described in U.S. Pat. No. 4,985,340 and such description is incorporated herein by reference. A wide variety of commercial epoxy resins are available and listed in "Handbook of Epoxy Resins" by Lee and Neville, McGraw Hill, New York (1967) and in "Epoxy Resin Technology" by P. F. Bruins, John Wiley & Sons, New York (1968). Preferably, when used in conductive adhesives, the epoxy resins are "electronic grade," that is, low in ionic contaminants. Useful epoxy resins can include propylene oxide, epichlorohydrin, styrene oxide and epoxies based upon bisphenol A, such as, EPON-828-LS.TM. electronic grade epoxy resins available from Shell Chemicals, or novolac epoxies, such as, EPON-164.TM. (also available from Shell Chemicals) or their equivalents from other manufacturers. Additional useful epoxy resins include dicylopentadiene dioxide, epoxidized polybutadiene such as the Poly BD.TM. resins available from Elf Atochem, 1,4-butanediol diglycidyl ether, and resorcinol diglycidyl ether. Also useful are the cycloaliphatic epoxies, such as cyclohexene oxide and the ERL.TM. series of resins available from Union Carbide, such as vinylcyclohexene dioxide (ERL-4206.TM.), 3,4-epoxycyclohexylmethyl-3,4- -epoxycyclohexanecarboxylate (ERL-4221 .TM.), bis(3,4-epoxy-6-methylcyclohexylmethyl)adipate (ERL-4299.TM.); 1,4-butanediol diglycidyl ether, (for example, Heloxy 67.TM. available from Shell Chemical), polyglycidyl ether of phenol-formaldehyde novolak (e.g., DER-431.TM. and DER-438.TM., available from Dow Chemical Co., polyglycol diepoxide (e.g., DER 736.TM., available from Dow Chemical Co.), and mixtures thereof as well as mixtures thereof with co-curatives, curing agents or hardeners that also are well known. Representative of these well-known co-curatives or hardeners that can be used are acid anhydrides such as maleic anhydride, cyclopentanetetracarboxylic acid dianhydride, pyromellitic anhydride, cis-1,2-cyclohexanecarboxylic acid anhydride, and mixtures thereof [0119-0120].  The addition of polyols is disclosed as increasing toughness.  Useful include  mono- and poly-hydroxyl containing materials. Preferably, the hydroxyl-functional material is at least a diol. When used, the hydroxyl-functional material can aid in chain extension and preventing excess crosslinking of the epoxy during curing, e.g., increasing toughness of the cured composition. Useful hydroxyl-functional materials include aliphatic, cycloaliphatic or alkanol-substituted arene mono- or poly-alcohols having from about 2 to about 18 carbon atoms and two to five, preferably two to four hydroxy groups, or combinations thereof. Useful mono-alcohols can include methanol, ethanol, 1-propanol, 2-propanol, 2-methyl-2-propanol, 1-butanol, 2-butanol, 1-pentanol, neopenyl alcohol, 3-pentanol, 1-hexanol, 1-heptanol, 1-octanol, 2-phenoxyethanol, cyclopentanol, cyclohexanol, cyclohexylmethanol, 3-cyclohexyl-1-propanol, 2-norbornanemethanol and tetrahydrofurfuryl alcohol.  Polyols useful in the present invention include aliphatic, cycloaliphatic, or alkanolsubstituted arene polyols, or mixtures thereof having from about 2 to about 18 carbon atoms and two to five, preferably two to four hydroxyl groups. Examples of useful polyols include 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives. Other examples of useful polyols are disclosed in U.S. Pat. No. 4,503,211.  Higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM. polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, such as the Terathane.TM. materials available from DuPont, polyethylene glycol, such as PEG 200 available from Union Carbide, hydroxyl-terminated polybutadiene resins such as the Poly BD.TM. materials available from Elf Atochem, phenoxy resins, such as those commercially available from Phenoxy Associates, Rock Hill, S.C., or equivalent materials supplied by other manufacturers [0122-0126]. 
It would have been obvious to modify example 7 or  8 of  Maeda et al. 6106998 by replacing the polyhydric alcohol with the  1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives, the polyols disclosed in U.S. Pat. No. 4,503,211, higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM,  polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, polyethylene glycol, such as PEG 200 taught in Lamanna et al. 20040087690 as reactive additives to epoxy photoresist compositions or  replacing the epoxy additive with any of the disclosed propylene oxide, epichlorohydrin, styrene oxide and epoxies based upon bisphenol A, such as, EPON-828-LS.TM. electronic grade epoxy resins available from Shell Chemicals, or novolac epoxies, such as, EPON-164.TM. (also available from Shell Chemicals) or their equivalents from other manufacturers. Additional useful epoxy resins include dicylopentadiene dioxide, epoxidized polybutadiene such as the Poly BD.TM. resins available from Elf Atochem, 1,4-butanediol diglycidyl ether, and resorcinol diglycidyl ether. Also useful are the cycloaliphatic epoxies, such as cyclohexene oxide and the ERL.TM. series of resins available from Union Carbide, such as vinylcyclohexene dioxide (ERL-4206.TM.), 3,4-epoxycyclohexylmethyl-3,4- -epoxycyclohexanecarboxylate (ERL-4221 .TM.), bis(3,4-epoxy-6-methylcycloh- exylmethyl)adipate (ERL-4299.TM.); 1,4-butanediol diglycidyl ether, (for example, Heloxy 67.TM. available from Shell Chemical), polyglycidyl ether of phenol-formaldehyde novolak (e.g., DER-431.TM. and DER-438.TM., available from Dow Chemical Co., polyglycol diepoxide (e.g., DER 736.TM., available from Dow Chemical Co.) taught in Lamanna et al. 20040087690  with a reasonable expectation of  forming a useful resist based upon the cited portion of the disclosure. Further, it would have been obvious to reduce the polyhydric alcohol content to 1-10 wt% as taught in Maeda et al. 6106998.

Claims 1-4,7-10, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ishizuka et al. 20080309719, as evidenced by Urakami et al. EP 959088.
Ishizuka et al. 20080309719 teaches a silicon substrate coated with a positive resist which is patterned to define an ink chamber, this coated with a composition including EHPE-3150  and 10-50 wt% of phenolic resin MILEX XLC-4L of formula II (below) (novolac resin) and a sulfonium based photoacid polymerization initiator (SP-172) and exposed and developed to form the ink ejection orifices and then the patterned ink jet head was cured by heating at 200 degrees C for 1 hour. The ink supply port was also formed by etching the silicon support [0025,0042,0033-0037].

    PNG
    media_image4.png
    105
    256
    media_image4.png
    Greyscale

Urakami et al. JP 2000-143775 establishes at 0081], that MILEX XLC-4L have a MW of 1385 and a hydroxy equivalent of 169. 

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. 20080309719, in view of Yanai et al. JP 2003-238770 and Lamanna et al. 20040087690.
Yanai et al. JP 2003-238770 in example 8 a combination of 30 parts  methylated cyclohexene oxide (ceroxide 3000, alicyclic epoxy), 10 parts bis(3,4-epoxycyclohexylmethylene)adipate (ceroxide 2081), 40 parts bisphenol A epoxy (Epicoat 828), 20 parts Bisphenol A epoxy (solid, KRM2510), 20 parts polyol (UCC TONE30), 5 parts sulfonium photoacid generator SP-17), 5 parts silane coupling agent and 5 parts ion trap.  The was exposed using a mercury arc lamp and then contacted with the Ni plate and Si wafer [0014-0115].  By adding a polyol having two or more hydroxyl groups, the adhesive and peel strength are improved due to changes in the cure speed and increased flexibility these have a MW of 48-1000, more preferably 62-200 and they are used in amounts of less than 60 parts by weight, preferably less than 50 parts by weight based upon the epoxy, photocationic initiator and additives [0051].
	It would have been obvious to modify the cited example of Ishizuka et al. 20080309719 by adding polyols known to be useful in epoxy compositions such 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives, the polyols disclosed in U.S. Pat. No. 4,503,211, higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM,  polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, polyethylene glycol, such as PEG 200 taught in Lamanna et al. 20040087690 having MW of 48-1000 with a reasonable expectation of improving the adhesive and peel strength due to changes in the cure speed and increased flexibility based upon the teachings of Yanai et al. JP 2003-238770.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver EP 3763764, in view of Yanai et al. JP 2003-238770 and Lamanna et al. 20040087690.
Weaver EP 3763764 describes with respect to figures 4-8, a silicon substrate (40) provided with piezoelectric or heaters (46), the formation of a fluid flow layer (34,64) using a positive or negative resist(30) and conventional photoimaging/photolithography including exposure and development.  The fluid supply ports (60) can be formed by etching the substrate (40) either before or after applying the fluid flow layer. A photoimagable thick dry film layer (70) is applied by lamination using heat and/or pressure.  The nozzles (82) can then be formed in the photoimagable thick dry film layer using mask (74) exposure and development [0042-0050].  The composition of the dry film is an epoxy, adhesion enhancer, photoacid generator and solvent [0020].  Useful epoxies are disclosed including di-functional epoxies and bisphenol epoxies [0021-0025]. The addition of phenoxy resins is disclosed [0026-0027]. Useful photoacid generators is disclosed [0028-0029]. Useful adhesion enhancers are disclosed [0030-0035]. Useful solvents are disclosed [0036] and the composition are coated onto a release film, dried, contacted with the final substrate, laminated and the release substrate is peeled off [0037-0041]. 
It would have been obvious to modify the processes of figures 4-8 of  Weaver EP 3763764 by adding polyols known to be useful in epoxy compositions such 1,2-ethanediol, 1,2-propanediol, 1,3-propanediol, 1,4-butanediol, 1,3-butanediol, 2-methyl-1,3-propanediol- , 2,2-dimethyl-1,3-propanediol, 2-ethyl-1,6-hexanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, neopentyl glycol, glycerol, trimethylolpropane, 1,2,6-hexanetriol, trimethylolethane, pentaerythritol, quinitol, mannitol, sorbitol, diethiene glycol, triethylene glycol, tetraethylene glycol, glycerine, 2-ethy-2-(hydroxymethyl)-1,3-propanediol, 2-ethyl-1,3-pentanediol, 1,4-cyclohexanedimethanol, 1,4-benzenedimethanol, and polyalkoxylated bisphenol A derivatives, the polyols disclosed in U.S. Pat. No. 4,503,211, higher molecular weight polyols include the polyethylene and polypropylene oxide polymers in the molecular weight (M.sub.n) range of 200 to 20,000 such as the Carbowax.TM,  polyethyleneoxide materials available from Union Carbide, caprolactone polyols in the molecular weight range of 200 to 5,000 such as the Tone.TM. polyol materials available from Union Carbide, polytetramethylene ether glycol in the molecular weight range of 200 to 4,000, polyethylene glycol, such as PEG 200 taught in Lamanna et al. 20040087690 having MW of 48-1000 to the dry film epoxy compositions disclosed as useful in these processes with a reasonable expectation of improving the adhesive and peel strength due to changes in the cure speed and increased flexibility based upon the teachings of Yanai et al. JP 2003-238770.


Claims 1-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. 6106998, in view of Lamanna et al. 20040087690, further in view of Robins 4503211.
Robins 4503211 teaches the addition of aliphatic or aromatic alcohols to epoxy compositions either as solvents or co-reactants.  Representative examples of suitable aliphatic alcohols having a hydroxy functionality of one include alkanols, monoalkyl ethers of polyoxyalkylene glycols, monoalkyl ethers of alkylene glycols, and others known to the art.  Representative examples of suitable monomeric aliphatic alcohols having a hydroxyl functionality greater than one include alkylene glycols (e.g., 1,2-ethanediol, 1,3-propanediol, 1,4-butanediol, 2-ethyl-1,6-hexanediol, bis(hydroxymethyl)cyclohexane, 1,18-dihydroxyoctadecane, 3-chloro-1,2-propanediol), polyhydroxyalkanes (e.g., glycerine, trimethylolethane, pentaerythritol, sorbitol) and other polyhydroxy compounds such as N,N-bis(hydroxyethyl)benzamide, 2-butyne-1,4-diol, 4,4'-bis(hydroxymethyl)diphenylsulfone, castor oil, etc.  Representative examples of suitable glycols include polyoxyethylene and polyoxypropylene glycols and triols having molecular weights from about 106 to about 10,000 corresponding to equivalent weight of 53 to 5,000 for the diols or 70 to 3,300 for triols; polytetramethylene glycols of varying molecular weight; copolymers of hydroxypropyl and hydroxyethyl acrylates and methacrylates with other free radical-polymerizable monomers such as acrylate esters, vinyl halides, or styrene; copolymers containing pendent hydroxy groups formed by hydrolysis or partial hydrolysis of vinyl acetate copolymers, polyvinylacetal resins containing pendent hydroxy groups; modified cellulose polymers such as hydroxyethylated and hydroxypropylated cellulose; hydroxy-terminated polyesters and hydroxy-terminated polytactones; and hydroxy-terminated polyalkadienes. Especially preferred are di, tri-, and tetraethylene glycol.  Useful commercially available aliphatic alcohols include glycols commercially available under the registered trademark "Polymeg" (available from Quaker Oats Company) including, for example, polytetramethylene ether glycols such as "Polymeg" 650, 1000 and 2000; glycols commercially available under the trade designation "Pep" (available from Wyandotte Chemicals Corporation) including polyoxyalkylene tetrols having secondary hydroxyl groups such as "Pep" 450, 550 and 650; polyols available under the commercial designation "PCP" (available from Union Carbide) including polycaprolactone polyols such as "PCP" 0200, 0210, 0230, 0240, 0300; aliphatic polyester diols available under the trademark "Paraplex U-148" (available from Rohm and Haas); saturated polyester polyols available under the registered trademark "Multron" (available from Mobay Chemical Co.) such as "Multron" R-2, R-12A, R-16, R-18, R-38, R-68 and R-74; hydroxypropylated cellulose having an equivalent weight of approximately 100 available under the trademark "Klucel E" (available from Hercules Inc.); and cellulose acetate butyrate ester having a hydroxyl equivalent weight of approximately 400 "Alcohol Soluble Butyrate" (available from Eastman Kodak).  Representation examples of suitable aromatic alcohols include phenols such as phenol, cardinol, m-cresol, 2-methyl-5-isopropylphenol (carvacrol), 3-methyl-6-tert-butylphenol, 2,4-dimethyl-6-tert-butyl phenol, guaiacol, m-, o-, and p-chlorophenol.  The amount of alcohol used in the compositions of the invention depends upon factors such as compatibility of the hydroxyl-containing material with the epoxide, the equivalent weight and functionality of the hydroxy-containing material, the physical properties desired in the final cured compositions, the desired speed of cure, etc.  Generally speaking, with increasing amounts of alcohol in the composition, the cured product exhibits improved impact resistance, adhesion to substrates, flexibility, and decreased shrinkage during curing, and correspondingly there is a gradual decrease in hardness, tensile strength and solvent-resistance.  Although both mono-functional and poly-functional hydroxy-containing materials provide desirable results in the compositions of the invention, use of the poly-functional hydroxy-containing materials is highly preferred for a majority of applications, although the mono-functional hydroxy-containing materials are particularly effective in providing low viscosity, solvent-free coating compositions. When using hydroxyl-containing organic materials having a functionality significantly less than 2 (e.g., to 1 to 1.5), amounts greater than about 0.2 equivalent of hydroxyl per equivalent of epoxy tend to provide cured compositions which are generally low in internal strength and tensile strength and are susceptible to solvent attack, and consequently may be unsuitable for some applications. This tendency becomes increasingly more apparent with increasing equivalent weight of the hydroxy-containing material. Accordingly, when using mono-functional hydroxy materials it is preferred that the equivalent weight thereof be no greater than about 250.  When poly-functional, hydroxy-containing organic material is used, an amount having up to one equivalent of hydroxy, preferably 0.2 to 0.5 equivalents of hydroxy per equivalent of epoxy can be used. Generally speaking, the higher the hydroxyl equivalent weight the more effective such material is in imparting a given degree of toughness and flexibility to the cured epoxy resin composition. Mixtures of hydroxyl-containing materials may be used, when desired. For example, one may use mixtures of two or more poly-functional hydroxy materials, one or more mono-functional hydroxy materials with poly-functional hydroxy materials etc.
	In addition to the basis above, it would have been obvious to modify the teachings of 
Maeda et al. 6106998 and Lamanna et al. 20040087690 by adjusting the amounts and/or specific polyols used to gain improved impact resistance, adhesion to substrates, flexibility, and decreased shrinkage during curing taught in Robins 4503211. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 08, 2022